Title: Thomas Jefferson to David Barrow, 1 May 1815
From: Jefferson, Thomas
To: Barrow, David


      
        Sir
        Monticello
May 1.
15.
      
      I have
duly recieved your favor
of Mar. 20. and am truly thankful for the favorable sentiments expressed
in it towards my self. if, in the course of my life, it has been in any degree
useful to the cause of humanity, the fact itself bears it’s full reward. the
particular subject of the pamphlets you inclosed me was one of early and tender
consideration with me, and had I continued in the councils of my own state, it
should never have been out of sight. the only practicable
plan I could ever devise
is stated under the 14th
quaere of the Notes on Virginia, and it is still the one most sound in my
judgment. unhappily it is a case for which both parties require long and
difficult preparation. the mind of the master is to be apprised by reflection,
and strengthened by the energies of conscience, against the obstacles of self
interest, to an acquiescence in the rights of others; that of the slave is to
be prepared by instruction and habit for self-government and for the honest
pursuits of industry and social duty. both of these courses of preparation
require time, and the former must precede the latter. some progress is sensibly
made in it; yet not so much as I had hoped and expected. but it will yield in
time to temperate & steady pursuit, to the enlargement of the human mind,
and it’s advancement in science. we are not in a world ungoverned by the laws
and the power of a superior agent. our efforts are in his hand, and directed by
it; and he will give them their effect in his own time. where the disease is
most deeply seated, there it will be slowest in eradication. in the Northern
states it was merely superficial, & easily corrected. in the Southern it is
incorporated with the whole system, and requires time, patience, and
perseverance in the curative process. that it may finally be effected and
it’s
durati progress hastened
will be the last and fondest prayer of him who now
salutes you with respect &
consideration.
      Th: Jefferson
    